OPINION DENYING A PETITION POR A REHEARING.
The opinion of the court was delivered by
Greene, J.:
On the original hearing the defendants in error challenged the jurisdiction of this court on the ground that it had not acquired jurisdiction of two of the defendants in the court below, Lewis E. Garr and Alta P. Garr, minors, who appeared in the district court by a guardian ad litem. The contention is that the only service made on these parties in the court below was by delivering a copy of the summons to one personally, and by leaving a copy of the summons at the usual place of residence of the other; that; such service will not give a court jurisdiction of minors; or authorize it to appoint a guardian ad litem unless it is shown to the court that they were over fourteen, years of age; and that no such showing appears in the' record. The writer of the opinion misconceived the point contended for, but understood the contention to> be that there was no showing in the record that these defendants were minors, and, therefore, the appointment of a guardian was unauthorized. To the point thought to have been made it was said in the opinion that “this court will presume, in the absence of anything in the record to the contrary, that the court below was informed as to the facts, and acted upon such *34information in' appointing a guardian for these defendants. Possibly the- children were present and the judge saw them, or he may have known them personally.”
• In the application for a rehearing counsel have called our attention to this mistake, as well as to their real contention. The same rule will apply to the present contention.' The court must be presumed to have acted upon sufficient information in appointing the guardian ad litem, and he may have acted on his personal knowledge.
The parties raising this question did not represent these minors in the court below, and do not represent them here. They did not raise this question in the lower court, and raise it here only to challenge the jurisdiction of this court. They contend too much. They say the court below had no jurisdiction to appoint a guardian for these parties. If that be true, the judgment of the lower court did not determine any of their rights, and no judgment rendered here could have the effect to bar any rights they may have in the real estate in controversy. But we must presume that the court below acted with authority and that the guardian was appointed upon proper information that the minors were over fourteen years of age.
There is another contention in the motion to dismiss. One Pearl E. Swalley was made a defendant in the court below. She acknowledged service of the summons but did not' appear in the suit or set up any interest in the real estate. She was not made a party here, and for this reason it is urged that this court cannot determine the issues between the parties before it, in her absence, because such determination might affect her substantial rights. This contention is answered by section 5020 of the General Statutes of 1901, which reads:
“It shall not be necessary for the party desiring to have any judgment or order of the district court, or other court of record, other than the probate court, or a judge thereof, reviewed by the supreme court, to *35serve the cáse, made for such court, on any party to the action who did not appear at the trial and take part in the proceedings from which the appeal is taken, or who shall have filed a disclaimer in the district court; nor shall it be necessary to make any such person a party to.the petition in error; provided, that any person so omitted from the proceedings in error, who was a party to the action, in the district court, may be made a party plaintiff or defendant in the action in the supreme court upon such terms as the court may direct, upon its appearing that he might be affected by the reversal of the judgment or order from which the appeal was taken, with the right to be heard therein the same as other parties.”
The petition for a rehearing is denied.